Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 16/985,159 filed 9/2/2020 has been examined.
Claims 1-21 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,182,422. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the relevant limiations below in order to broaden the scope of the invention.



Current Application
US 11182422 B2 (App. 17224083)
1. A method of 
transmitting media units or media unit identifiers for presentation of media units, the method comprising

transmitting a set of media units or respective media unit identifiers for presentation of the 

performing the following operations:
receiving an input made in response to a presentation of media units of the set of media units;

updating an intent probability distribution over attribute values of the attributes using the input;

selecting a next set of media units using the updated intent probability distribution; and


















































2. The method as claimed in claim 1, wherein the input identifies a set of one or more media units that are not selected.

3. The method as claimed in claim 1, wherein
the receiving the input comprises receiving one or more media unit identifiers each identifying a respective selected media unit selected from the presentation of the media units; and
updating the intent probability distribution over attribute values of the attributes comprises using each respective feature set of the one or more selected media units.

4. The method as claimed in claim 3, wherein the intent probability distribution is parameterised by one or more parameters, and updating the intent probability distribution comprises
updating a distribution over the parameters using the feature set of any selected media units; and


5. The method as claimed in claim 3, wherein the updating the intent probability distribution comprises updating the intent probability distribution using the feature set of any of the selected media units and respective feature sets of at least some remaining media units of the media units associated with the presentation of the media units.

6. The method as claimed in claim 5, wherein the updating the intent probability distribution comprises sampling sets of attribute values from the intent probability distribution and subsampling the sampled sets of attribute values to define a plurality of subsampled sets of attribute values such as to reduce the similarity between the subsampled set of attribute values and the at least some remaining media units.



7. The method as claimed in claim 5, wherein each feature set defines a respective set of attribute values and updating the intent probability distribution comprises sampling sets of attribute values from the intent probability distribution and subsampling the sampled sets of attribute values to define a plurality of subsampled sets of attribute values such as to reduce or eliminate a probability of a set of attribute values of the plurality subsampled sets of attribute values coinciding with any of the sets of attribute values of the at least some remaining media units.




8. The method as claimed in claim 7, wherein the intent probability distribution is a normal distribution and updating the intent probability distribution comprises determining parameters of the normal distribution from the 

9. The method as claimed in claim 8, wherein each feature set defines a respective set of attribute values and selecting the next set of media units comprises
for each attribute, computing a distance between the set of attribute values of one of the one or more media unit and respective sets of attribute values for a plurality of media units;
computing a weighted combination of the distances for at least some of the attributes, wherein each distance is weighted by a respective attribute weight and the attribute weights are computed using the intent probability distribution; and
using the weighted combination of the distances to select the next set of media units.

10. A method as claimed in claim 9, wherein computing the attribute weights comprises

determining each attribute weight based on the respective measure of information.

11. The method as claimed in claim 8, wherein selecting the next set of media units comprises selecting a media unit of the next set of media units based on similarity of the media unit to a sampled set of attribute values sampled from a sampling distribution.

12. The method as claimed in claim 11, wherein each feature set defines a respective set of attribute values and wherein the media units are grouped into media unit groups corresponding to a respective range for each attribute value based on the respective sets of attribute values and selecting the next set of media units comprises:

selecting a media unit from the media units in the selected media unit group.

13. The method as claimed in claim 12, wherein the media units are grouped into media unit groups corresponding to a respective range for each attribute value based on the respective sets of attribute values for each of a plurality of levels, the size of the respective ranges increasing from one level to the next, and selecting the next set of media units comprises:
at a first one of the levels, determining if a media unit group exist associated with a range encompassing the sampled set of attribute values;
if the determination is negative, determining if a media unit group exist associated with a range encompassing the sampled set of attribute values at a second one of the levels, wherein the second one of the levels has 
if the determination is positive, selecting a media unit from the media units in the media unit group associated with the range encompassing the sampled set of attribute values.

14. The method as claimed in claim 13, wherein selecting a media unit of the next set of media units based on similarity comprises computing a measure of similarity between the set of attribute values of the media unit and the sampled set of attribute values.

15. The method as claimed in claim 11, wherein each feature set defines a respective set of parameters defining an attribute-representing probability distribution over attribute values.

16. The method as claimed in claim 15, wherein the selecting the next set of media units comprises selecting a media unit of the next set of media units based on values of 

17. The method as claimed in claim 16, wherein the sampled set of attribute values is one of the plurality of subsampled sets of attribute values.

18. The method of claim 16, wherein one or more of the attributes are semantic attributes representative of semantic features of items represented by the media units.

19. A system comprising a communications interface and a processor, wherein the processor is configured to cause the system to implement the method of claim 16.

20. A method as claimed in claim 1, wherein the said operations are performed repeatedly.

21. The method of claim 1, wherein the one or more of the attribute values are derived 

transmitting media units or media unit identifiers for presentation of media units, the method comprising
transmitting a set of media units or respective media unit identifiers for presentation of the 
defining a set of attribute values for respective attributes or a set of parameters, the parameters defining an attribute-representing probability distribution over attribute values for respective attributes and wherein one or more of the attribute values are derived from neural activations of a hidden layer of an artificial neural network presented with the media unit; and 

performing the following operations:
receiving an input made in response to a presentation of media units of the set of media units;

updating an intent probability distribution over attribute values of the attributes using the input;

selecting a next set of media units using the updated intent probability distribution; and
transmitting the media units of the next set of media units or respective media unit 
receiving the input comprises receiving one or more media unit identifiers each identifying a respective selected media unit selected from the presentation of the media
units; and
updating the intent probability distribution over attribute values of the attributes comprises using each respective feature set of the one or more selected media units,
wherein the updating the intent probability distribution comprises updating the intent probability distribution using the feature set of any of the selected media units and
respective feature sets of at least some remaining media units of the media units associated with the presentation of the media units, and
wherein each feature set defines a respective set of attribute values and updating the intent probability distribution comprises sampling sets of attribute values from the
intent probability distribution and subsampling the sampled sets of attribute values to define 
probability of a set of attribute values of the plurality subsampled sets of attribute values coinciding with any of the sets of attribute values of the at least some remaining
media units.
2. The method as claimed in claim 1, wherein the input identifies a set of one or more media units that are not selected.
3. The method as claimed in
claim 1
, wherein the intent probability distribution is parameterised by one or more parameters, and updating the intent probabilitydistribution comprises updating a distribution over the parameters using the feature set of any selected media units; and determining updated parameters of the intentprobability distribution from the distribution over the parameters.
4. The method as claimed in
claim 1
, wherein the updating the intent probability distribution comprises sampling sets of 
5. The method as claimed in
claim 1
, wherein the intent probability distribution is a normal distribution and updating the intent probability distribution comprisesdetermining parameters of the normal distribution from the plurality of subsampled sets of attribute values.
6. The method as claimed in
claim 5
, wherein said each feature set defi nes a respective set of attribute values and selecting the next set of media units comprises:
for each attribute, computing a distance between the set of attribute values of one of the one or more media unit and respective 
computing a weighted combination of the distances for at least some of the attributes, wherein each distance is weighted by a respective attribute weight and theattribute weights are computed using the intent probability distribution; and using the weighted combination of the distances to select the next set of media units.
7. A method as claimed in
claim 6
, wherein computing the attribute weights comprises
computing, for each attribute, a measure of information gain between a component of the intent probability distribution for the attribute after updating and acomponent of the intent probability distribution for the attribute before updating; and
determining each attribute weight based on the respective measure of information.
8. The method as claimed in
claim 5

9. The method as claimed in
claim 8
, wherein said each feature set defi nes a respective set of attribute values and wherein the media units are grouped into media unitgroups corresponding to a respective range for each attribute value based on the respective sets of attribute values and selecting the next set of media units comprises:
selecting a media unit group based on the sampled set of attribute values being within the respective range for each attribute value; and
selecting a media unit from the media units in the selected media unit group.
10. The method as claimed in
claim 9
, wherein the media units are grouped into media unit groups corresponding to a 
at a fi rst one of the levels, determining if a media unit group exist associated with a range encompassing the sampled set of attribute values;
if the determination is negative, determining if a media unit group exist associated with a range encompassing the sampled set of attribute values at a second one of thelevels, wherein the second one of the levels has larger ranges than the fi rst one of the levels; and
if the determination is positive, selecting a media unit from the media units in the media unit group associated with the range encompassing the sampled set of attributevalues.
11. The method as claimed in
claim 10

12. The method as claimed in
claim 8
, wherein said each feature set defi nes a respective set of parameters defi ning an attribute-representing probability distribution overattribute values.
13. The method as claimed in
claim 12
, wherein the selecting the next set of media units comprises selecting a media unit of the next set of media units based on valuesof the respective attribute-representing probability distribution at a plurality of sampled sets of attribute values sampled from a sampling distribution.
14. The method as claimed in
claim 13

15. The method of
claim 13
, wherein one or more of the attributes are semantic attributes representative of semantic features of items represented by the media units.
16. A method as claimed in
claim 1
, wherein the said operations are performed repeatedly.
17. The method of
claim 1
, wherein the one or more of the attribute values are derived from the neural activations of the hidden layer of the artifi cial neural networkpresented with an image that is associated with the media unit.





Allowable Subject Matter
Claims 1-21 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). Note specifically the double patenting rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wabnig et al: US 2017/0140298 A1) discloses a data processing system is disclosed for machine learning. The system comprises a sampling module (13) and a computational module (15) interconnected by a data communications link (17). The computational module is configured to store a parameter vector representing an energy function of a network having a plurality of visible units connected using links to a plurality of hidden units, each link being a
relationship between two units. The sampling module is configured to receive the parameter vector from the first processing module and to sample from the probability distribution defined by the parameter vector to produce state vectors for the network. The computational module is further configured to receive the state vectors from the second processing module and to apply 
Rui et al., US Patent No. 7,028,325 teaches Audio/video programming content is made available to a receiver from a content provider, and meta data is made available to the receiver from a meta data provider. The metadata corresponds to the programming content, and identifies, for each of multiple portions of the programming content, an indicator of a likelihood that the portion is an exciting portion of the content. In one implementation, the meta data
includes probabilities that segments of a baseball program are exciting, and is generated by analyzing the audio data of the baseball program for both excited speech and baseball hits. The meta data can then be used to generate a summary for the baseball program;
Tadesse et al., US Pub. No. 2017/0032247, teaches a multi-label classification is improved by determining thresholds and/or scale factors. Selecting thresholds for multi-label classification includes sorting a set of label scores associated with a first label to create an ordered list.
Precision and recall values are calculated corresponding to a set of candidate thresholds from score values. The threshold is selected from the candidate thresholds for the first label based on target precision values or recall values. A scale factor is also selected for an activation function for multi-label classification where a metric of scores within a range is calculated. The scale factor is adjusted when the metric of scores are not within the range;
Gemulla et al, US Pub. No. 2009/0271421 A1, discloses a method for incrementally maintaining a Bernoulli sample S with sampling rate q over a multiset R in the presence of update, delete, and insert transactions. The method includes processing items inserted into R using Bernoulli sampling and augmenting S with tracking counters during this processing. Items deleted from R are processed by using the tracking counters and by removing newly deleted items from S using a calculated probability while maintaining a degree of uniformity in S..



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152         
2/14/2022